NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 13-3934
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                  PAUL W. BERGRIN,

                                                 Appellant
                                      ____________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                              (D.C. No. 2-09-cr-00369-001)
                  District Judge: The Honorable Dennis M. Cavanaugh
                                       ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 19, 2014

              Before: SMITH, HARDIMAN and BARRY, Circuit Judges.

                                (Filed: December 18, 2014)
                                       ____________

                                        OPINION*
                                      ____________

HARDIMAN, Circuit Judge.

       Paul Bergrin appeals his judgment of conviction and sentence following a jury trial.


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
Bergrin’s downfall—which might have been the subject of a Sophocles tragedy in olden

times or a Scorsese film these days—has been recounted by this Court twice before, and

we need not do so a third time. See United States v. Bergrin, 682 F.3d 261 (3d Cir. 2012);

United States v. Bergrin, 650 F.3d 257 (3d Cir. 2011). Bergrin raises three legal

arguments in this appeal, two involving his trial and one challenging his sentence. First,

Bergrin claims the District Court erred when it denied his motion for a judgment of

acquittal on the counts related to the murder of Kemo McCray. Second, he contends that

the Court denied him a fair trial. Finally, he argues that the Court erred when it denied his

request for an evidentiary hearing and violated the Eighth Amendment when it imposed

several concurrent terms of life imprisonment. We address each argument in turn.

                                              I

       Bergrin claims the Government did not adduce sufficient evidence to convict him

on four counts related to McCray’s murder. Considering the voluminous record as a whole

and viewing the evidence in the light most favorable to the verdict winner, see generally

United States v. Caraballo-Rodriguez, 726 F.3d 418 (3d Cir. 2013) (en banc), we agree

with the District Court that a rational jury could have inferred that William Baskerville

and Bergrin formed an agreement to murder McCray on November 25, 2003, and that

soon thereafter Bergrin met with others in furtherance of that agreement.

       The record is replete with evidence to support the Government’s claim that Bergrin

was “house counsel” to Hakeem Curry’s drug-trafficking organization. In that capacity,

Bergrin was retained to represent Curry’s underlings to ensure that they did not cooperate
                                              2
with authorities. One such underling was William Baskerville, who was arrested on

November 25, 2003, for selling crack cocaine to a confidential witness. Baskerville

deduced the identity of the confidential witness and disclosed it to his lawyer, Bergrin,

who then called Curry to advise him that the witness was “K-Mo.” Anthony Young, who

was with Curry when he received Bergrin’s call, recognized “K-Mo” as Kemo McCray.

Soon thereafter, Bergrin met with Curry and several of his associates. According to

Young, Bergrin told the group that Baskerville “was facing life in prison for that little bit

of cocaine,” App. 3281, and “if Kemo testify against Will, Will was never coming home.

He said . . . don’t let Mr. McCray . . . testify against Will, and if he don’t testify, he’ll

make sure he gets Will out of jail,” App. 3282. Bergrin repeated: “no Kemo, no case,” a

phrase he reiterated upon leaving the group while pointing his finger. App. 3282, 3283. A

few months later, Young shot McCray to death.

       Although the aforementioned excerpts from the record are enough to sustain

Bergrin’s convictions related to the McCray murder, there is much more. For example,

Bergrin told another client that he would kill an informant named Junior and that “it

wasn’t his first time,” App. 6855; see also App. 6853, which a rational juror could infer

was a reference to the McCray murder. Rather than denying culpability, Bergrin boasted to

his law partner, Thomas Moran, that the Government lacked evidence to convict him of

McCray’s murder, further supporting the same inference. Finally, the jury was allowed to

infer that Bergrin had the ultimate motive to prevent McCray from testifying against

Baskerville because, had Baskerville been incentivized to cooperate against Curry, the
                                                3
Government might have “climbed the ladder” to Bergrin himself.

       In sum, Bergrin fell well short of carrying his “very heavy burden,” United States v.

Anderson, 108 F.3d 478, 481 (3d Cir. 1997), of establishing his right to a judgment of

acquittal. The District Court did not err in this regard.

                                               II

       The lion’s share of Bergrin’s brief is devoted to his second argument, which asserts

that the District Court denied him a fair trial. Under that general heading, Bergrin offers a

congeries of objections to the manner in which the trial was conducted, including: (1)

prejudicial rulings denying him a continuance, interfering with his opening and closing

statements and witness examinations, denying funding for transcripts, and precluding

defense witnesses; (2) preventing him from challenging the Government’s case by

authorizing the Government to make speaking objections, vouching for Government

witnesses, denying him an opportunity to review key Government evidence, denying him

access to exculpatory evidence, and curtailing his cross-examination of Government

witnesses; and (3) erroneous evidentiary rulings. Proving the truth of Judge Aldisert’s

admonition that the number of claims raised in an appeal is usually inversely proportional

to their merit, Ruggero J. Aldisert, The Appellate Bar: Professional Responsibility and

Professional Competence -- A View from the Jaundiced Eye of One Appellate Judge, 11

Cap. U. L. Rev. 445, 458 (1982), our review of the extensive record leads us to conclude

that Bergrin’s scattershot arguments are exceedingly weak. In fact, the record reflects the

precise opposite of what Bergrin claims: Judge Cavanaugh conducted this lengthy trial
                                               4
with great skill, patience, and fairness. And he did so in spite of an obstreperous pro se

Defendant who did whatever he could to: (1) delay the trial, (2) gratuitously attempt to

plant the seeds of error, and (3) unfairly prejudice the jury by repeatedly offering

inadmissible evidence despite the Court’s perpetual warnings not to do so.

       Rather than catalogue all that transpired in this eight-week trial, we focus on a few

items that illustrate the inaccuracy and unpersuasiveness of Bergrin’s argument. For

example, Bergrin claims: “Specifically, time and again, the trial court explained to the jury

that it believed that various government witnesses were being truthful despite

discrepancies in their testimony[.]” Bergrin Br. 54 (citing, e.g., App. 1441) (emphasis

added). In truth, in at least one of the examples cited by Bergrin, Judge Cavanaugh was

addressing the parties and counsel at sidebar, out of the jury’s earshot. Bergrin claims that

the judge told the jury that the “Government is moving its witnesses quickly,” prejudicing

him by implying that he was moving slowly. Bergrin Br. 53 (citing App. 7895). Although

the Court did say that, just a few sentences earlier the Court commended both sides by

saying that “the attorneys have really been working diligently to move this case along.”

App. 7894. Bergrin claims that the judge consistently undermined the credibility of

defense witnesses, such as by repeatedly interrupting Bergrin’s first witness. Bergrin Br.

55 (citing, e.g., App. 8799, 8809). In truth, the Court interrupted the witness because he

was offering irrelevant statements that were meant to win the jury’s sympathy. For

example, the judge cut off the witness when he was about to discuss Bergrin’s military

record or Bergrin’s past legal work for U.S. soldiers, topics that the Court had previously
                                              5
ruled off-limits. See, e.g., App. 8799, 8809. Bergrin claims that the Court “hostilely”

interrupted him multiple times during his opening statement, sending a “message to the

jury . . . [that] the defendant could not be trusted and the defense case did not merit the

jury’s consideration.” Bergrin Br. 33 (citing, e.g., App. 1178). In truth, the stern but polite

command that Bergrin not spend another two hours on his opening was delivered when the

jury was not present. See App. 1178. Bergrin claims that the “court threatened to allow

testimony about Bergrin’s sexual relations with women who worked at NY Confidential,

including that he treated them roughly.” Bergrin Br. 63. In fact, the record reveals a run-

of-the-mill conversation between the judge and counsel about whether to exclude certain

evidence under Rule 403. See App. 4247–55. Furthermore, the Court was amenable to

Bergrin’s Rule 403 argument, such that the judge stated: “I tend to agree with you about

some of the information only because I don’t know, number one, how relevant it all is,

even if it were relevant, as to whether or not it’s substantially outweighed, I’m not sure.”

App. 4248. Bergrin claims that he was discredited “in the jury’s eyes as a lying

malingerer” because “there was a delay in this very case as a result of Bergrin’s bout with

influenza” and evidence of a prior health-related adjournment in one of Bergrin’s cases

was admitted. Bergrin Br. 65. In truth, the jury never knew who had the influenza that

delayed the start of the trial because the Court stated, without attribution: “[s]orry there

was a brief bout of influenza.” App. 1045.

       In sum, the record demonstrates that Bergrin received a fair trial.

                                              III
                                               6
       Finally, we turn briefly to Bergrin’s argument that his sentence was improper. Here

again, Bergrin raises a host of claims, including that his sentence violated the Eighth

Amendment’s ban on cruel and unusual punishment and that he was entitled to an

evidentiary hearing. These arguments have no merit, essentially for the reasons cited by

the District Court. A sentence violates the Eighth Amendment when it is so

disproportionate to the offense that “the punishment is more criminal than the crime.”

App. 10,073 (quoting United States v. Sarbello, 985 F.2d 716, 724 (3d Cir. 1993)). That

cannot be said of Bergrin’s life sentence and his central role in the murder of FBI

informant Kemo McCray. Next, the District Court rightly refused to hold an evidentiary

hearing because it was a thinly veiled attempt to retry the case. App. 10,065–68. Having

presided over this lengthy trial, Judge Cavanaugh was not required to conduct an

evidentiary hearing that would have been superfluous.




                                              7
                                          IV

      For the reasons stated, we will affirm Bergrin’s judgment of conviction and

sentence.




                                           8